DETAILED ACTION

 The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-16 are rejected under 35 U.S.C. 103(a) as being unpatentable over Yasahiro et al. (JP 2006/063147) in view of Shin et al. (US 20160062012) and Kim et al. (US 20180217297 A1).  

Re claims 1-16, Yasahiro et al. disclose anti-reflection film comprising base material 12, 
hard coat layer 14, and low refractive index layer 18 (0001, 0123 as per claim 1). The base material 12 includes polyester (0132). The hard coat layer comprises binder such as acrylic resin (i.e. photocurable resin) and inorganic particles (0130, 0146 as per claims 1, 4 and 5). Yasahiro et al.  disclose a composition for forming the low refractive index layer which comprises a ethylenically unsaturated group-containing fluoropolymer A that is crosslinked, a compound having a cage-like silsesquioxane skeleton B, i.e. polysilsesquioxane, and silica particles D (0011, 0015 as per claims 1, 6 and 10). The fluoropolymer is made from a fluorine-containing compound with a reactive functional group (e.g., a radically polymerizable methacrylic group) which is photopolymerizable (0016-0018). The fluorine compound may be more specifically a compound including a polyether group (e.g., polyethylene oxide) as well as a fluorinated hydrocarbon group with one of the hydrogens of the hydrocarbon being substituted with fluorine as well as the above mentioned radically polymerizable methacrylic group (0016-0018, 0021, 0025, 0050). By including a methacrylic radically polymerizable group, a fluorine atom (substituted for a hydrogen atom), as well as a polyether group, the fluorinated compound is a polyether compound in which at least one photoreactive functional group (the methacrylic group) is substituted and at least on hydrogen is substituted with fluorine (as per claims 6 and 8). The polysilsesquioxane can include a functional group including epoxy, (meth)acrylate, and vinyl groups (0060-0063 as per claim 7 having the molecular weight claimed).  The silica particles are hollow and have average particle diameter of 1-30 nm or 40-100 nm (0015,  0074 as per claims 1, 10, and 15). Yasahiro et al. discloses that is it known to provide an antireflection film on a polarizing plate of a display (0002 as per claims 13-14).  
There is no disclosure in Yasahiro et al. of (a) of Rth as claimed, (b) specific hard coating layer as claimed, and (c) properties as claimed.
With respect to difference (a), Yasahiro et al. discloses base material that includes includes polyester. Shin et al. discloses a polyester film used on a polarizer (abstract, 0036) (spec. pages, 21-22). The polyester has a Rth retardation of 15000 or less at 550 nm (0030 as per claim 12). The polyester film has high elongation, high retardation, and prevents or reduces deterioration in image quality (0029). Given that the film is identical to that used in the present invention, it would necessarily function as a low moisture permeable polymer film having the properties such as peaks, scattering of claims 1-3.  
Therefore, it would have been obvious to one of ordinary skill in the art to use the polyethylene terephthalate film of Shin et al. as the polyester base material in Yasahiro et al. in order to produce the required Rth property in a base material that has high elongation, high retardation, and prevents or reduces deterioration in image quality and thereby arrive at the claimed invention.
With respect to difference (b), Kim discloses a hard coating and low refractive layers composition re claims 1 and  8-10, containing dendritic acrylate (para 0019, the photocurable coating composition may include a monomer or an oligomer containing a (meth) acryloyl group or a vinyl group as a photopolymerizable compound pentaerythritol tetra(meth)acrylate. The monomer or oligomer may include, para 0020, dendritic acrylate oligomer), a conductive polymer (para 0077, another example of the hard coating layer may include a hard coating layer including... an antistatic agent dispersed in the binder resin. Para 0079, the antistatic agent may be a conductive polymer).  Photocurable resin (0017-0018 and 0069-0076), inorganic or organic particles [70 and 74] have different size ranges (microns and nanometers per claim 10), a polysilsesquioxane resin and antistatic agent dispersed in binder resin (antistatic agent) and as that of claims 8-10-polymer resin in [19-26, 37] and pentaerythritol tetra(meth)acrylate [78], are in the low refractive and hard coat for improvements in excellent wear and scratch resistance and improving alkali resistance (see [20-30]) are used in order to produce a hard coat with excellent antiglare effect (0066, 0076-0081] as per claims 1, 8-10 and 15-16 inherent property absent evidence to contrary).  Kim also discloses in [0085] The hard coating composition for forming the hard coating layer capable of realizing the various functions may further include a photopolymerization initiator, a solvent, etc., which may be added to the photocurable coating composition for forming the low refractive index layer. Kim discloses hollow particles of different sizes also (claims 1 and 7) in [37-50], namely when two or more are chosen [47] from inorganic hollow silica particle and one coated with fluorine ranging in size from 10 nm to 100 nm (overlapping applicant’s ranges of particle sizes from 35 to 100 nm as claimed) improved durability and scratch resistance [47]. The hollow nanoparticles are in 5% by weight to 60 % by weight [50] and would serve as a teaching for optimization of weights, parts, and ratios of claims 1, 4-5, and 7, while not explicitly taught, as the amounts affect the aforesaid properties.  “[D]iscovery of an optimum value of a result effective variable in a known process is ordinarily within the skill of the art.”  In re Boesch, 617 F.2d 272, 205 USPQ 215 (CCPA 1980)  “Where general conditions of a claim are disclosed in the prior art it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 105 USPQ 233 (CCPA 1955).
Therefore, it would have been obvious to one of ordinary skill in the art to use the acrylic binder of Kim et al. as the acrylic binder in the hard coat of Yasahiro et al. in order to produce hard coat with good flexibility, excellent curling properties and good adhesion, and the low refractive and hard coat composition including hollow particles amounts and concentrations for yielding improved durability and scratch resistance thereby arrive at the claimed invention.
Re claims 1-3, and 12:  With respect to difference (c),  given that Yasahiro et al. in view of Shin et al. and Kim et al. disclose anti-reflection film as presently claimed including polymer film with organic and binder resin and thickness direction retardation identical to that claimed, it is clear that the anti-reflection film would necessarily inherently possess the same first peak, second peak, ratio of the intensity of the first peak to the second peak, wavelength, Xray measurements and logs as claimed (as per claims 1-3, and 12).  Further thickness (per claim 12) of the laminate is within the skilled artisan to have modified it would have been obvious to one of ordinary skill in the art to optimize and use polarizer, hard coating and anti-reflective layers with thickness, including that presently claimed, in order to produce polarizer, hard coating and anti-reflective layers with effective functionality.  
 
			Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TAMRA L. DICUS whose telephone number is (571)272-2022. The examiner can normally be reached M-F 8:00 am  4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Callie Shosho can be reached on 571-272-1123. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TAMRA L. DICUS
Primary Examiner
Art Unit 1791




 

/TAMRA L. DICUS/Primary Examiner, Art Unit 1787